Citation Nr: 0906786	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for manganism (manganese 
poisoning) and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1996 to December 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which confirmed and continued the 
previous denial of service connection.  The RO in St. 
Petersburg, Florida, currently has jurisdiction of the claim.  

The Veteran and his wife presented testimony at a personal 
hearing before the undersigned Veterans Law Judge in August 
2007.  A transcript of the hearing is of record.  The Veteran 
submitted additional evidence directly to the Board at the 
time of his hearing, which was accompanied by a waiver of RO 
consideration.  The evidence will therefore be considered in 
this decision.  38 C.F.R. § 20.1304 (2008).

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied service 
connection for manganism (manganese poisoning) on the basis 
that there was no evidence the condition had been clinically 
diagnosed and medically linked to service.  

2.  Additional evidence received since January 2005 on the 
issue of service connection for manganism (manganese 
poisoning) is new and material, since when considered with 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim.  




CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied the claim 
for service connection for manganism (manganese poisoning) is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for manganism (manganese 
poisoning).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for 
manganism (manganese poisoning).  See April 2006 statement in 
support of claim.  The RO does not appear to have treated the 
claim as one to reopen but has confirmed and continued the 
denial issued in a previous final decision.  See September 
2006 rating decision.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO previously denied the Veteran's claim for service 
connection for manganism (manganese poisoning) on the basis 
that there was no evidence the condition had been clinically 
diagnosed and medically linked to service.  See January 2005 
rating decision.  The Veteran was informed of this decision 
by letter dated January 24, 2005, but he did not appeal.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302(a) 
(2004) (except in the case of simultaneously contested 
claims, a claimant, or his or her representative, must file a 
notice of disagreement (NOD) with a determination by the 
agency of original jurisdiction (AOJ) within one year from 
the date that that agency mails notice of the determination 
to him or her).  An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2008).

The Veteran filed a claim to reopen that was received in 
April 2006, and this appeal ensues from the September 2006 
rating decision that does not appear to have treated the 
claim as one to reopen and which confirmed and continued the 
denial of service connection for manganism (manganese 
poisoning).  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  
If the claimant can thereafter present new and material 
evidence, however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

The veteran contends that he has manganism (manganese 
poisoning) as a result of his exposure to manganese during 
active service.  He contends that this exposure occurred as a 
result of his occupation as a welder and when he was working 
on the flight line and subjected to constant jet exhaust, 
which he claims contains manganese.  The Veteran asserts he 
was told he had metal fume fever while in service.  See e.g., 
August 2007 transcript.  

At this juncture, the Board finds that it is important to 
define manganism, or manganese poisoning.  Manganese 
poisoning is defined as a condition usually caused by 
inhalation of manganese dust.  Symptoms of chronic exposure 
include mental disorders accompanying a syndrome resembling 
Parkinson disease, and inflammation throughout the 
respiratory system.  See Dorland's Illustrated Medical 
Dictionary 1323 (28th ed. 1994).  Parkinson disease, in turn, 
is defined as a slowly progressive disease usually occurring 
later in life, characterized pathologically by degeneration 
within the nuclear masses of the extrapyramidal system, and 
clinically by a masklike face, a characteristic tremor of 
resting muscles, a slowing of voluntary movements, a 
festinating gait, peculiar posture, and muscular weakness.  
See id. at 1227.  

Evidence before the RO in January 2005 included the Veteran's 
service treatment records, which corroborate that he worked 
as a welder during service.  See e.g. October 2000 health 
record.  Other service treatment records reveal that the 
Veteran was seen with multiple respiratory complaints and 
assessed with a variety of respiratory illnesses, to include 
seasonal rhinitis/sinusitis, pharyngitis, bronchitis and 
upper respiratory infection (URI).  See outpatient records 
dated October 1998, January 1999, and May 1999; health 
records dated January 1997 and February 1997.  At the time of 
his discharge from service, the Veteran reported swollen or 
painful joints; frequent or severe headache; chronic or 
frequent colds; sinusitis; shortness of breath; frequent 
trouble sleeping; and depression or excessive worry.  See 
November 2000 report of medical history.  

Evidence pertinent to the claim before the RO in January 2005 
also included treatment records from the VA Medical Centers 
(VAMCs) in Milwaukee and Minneapolis, which reveal that the 
veteran had been seen with complaints of nausea, dizziness, 
weakness, twitching, forgetfulness, double vision, and 
pressure-type headache.  See October 2003 GI note 
(Milwaukee); September 2004 telephone care nurse triage note 
(Minneapolis).  There was no evidence to suggest that the 
veteran had been diagnosed with manganism or manganese 
poisoning.  
Evidence added to the record since January 2005 includes a 
March 2006 VA record, which reports that the Veteran 
continued to have memory impairment, tremors of the upper 
extremities, and gait disturbance.  Neurological examination 
revealed positive Rhomberg test, fine tremor in the Veteran's 
right hand at rest and with activity, gait disturbance 
(tracking to the left), significant impairment of recent 
memory, and profound difficulty with serial sevens.  The 
assessment indicated that the Veteran had multiple 
neurological symptoms that were consistent with a documented 
history of chronic exposure to manganese in service.  See PC 
CBOC staff F/U note.  The evidence added to the record also 
includes an internet article on manganism that indicates 
welders may be exposed to manganese fumes.  See record from 
http://www.manganism.org.  

The same doctor who examined the veteran in March 2006, Dr. 
S. Coenen, also submitted a letter in October 2006, which 
reported that the Veteran had been receiving evaluation and 
treatment for constitutional symptoms to include fatigue, 
memory loss, obesity, myalgias, sexual dysfunction, chronic 
anxiety, and tremors.  Dr. Coenen indicated that the Veteran 
had provided documentation to support his exposure to 
manganese while working as a welder on active duty at the 
Portsmouth Naval Shipyard in 1998.  Dr. Coenen reports that 
the Veteran was evaluated for metal fume fever during service 
but failed to receive the necessary follow up warranted to 
ensure that long terms adverse effects were documented and 
addressed.  It was Dr. Coenen's opinion, after review of the 
supportive literature that outlines demonstrable sequela of 
short and long term exposure to manganese, that it is more 
likely than not that the Veteran's chronic 
subjective/objective symptoms are related to his military 
exposure to manganese while on active duty.  

These records are new, as they were not of record when the RO 
issued its January 2005 rating decision.  They are also 
material, since when considered with previous evidence of 
record, they raise a reasonable possibility of substantiating 
the claim.  While the Board acknowledges that the evidence of 
record is still devoid of a diagnosis of manganism (manganese 
poisoning), these medical records associated with the claims 
folder after the January 2005 rating decision do reveal that 
the Veteran has persistent symptomatology that fit the 
definitions provided above for manganese poisoning and 
Parkinson disease.  

Having found that new and material evidence has been 
presented, the claim for entitlement to service connection 
for manganism (manganese poisoning) is reopened for review on 
the merits.  For the reasons discussed below, additional 
development of the evidence is needed to decide the reopened 
claim.

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in the veteran's favor, 
any error in notice required by Kent is harmless error and 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order.  


ORDER

The claim for service connection for manganism (manganese 
poisoning) is reopened.  To this extent only, the appeal is 
granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, a medical 
examination is necessary to decide the reopened claim for 
service connection for manganism (manganese poisoning).  This 
is particularly important given the evidence contained in the 
service treatment records, the post-service medical evidence 
of record, the veteran's assertions, and the information 
provided by Dr. Coenen in March 2006 and October 2006.  The 
Board notes that as the symptoms associated with manganese 
poisoning vary, the RO/AMC should schedule the Veteran for 
separate neurological and respiratory examinations.  Recent 
VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records related to respiratory and 
neurological complaints from the VAMC in 
Bay Pines, Florida, dated since April 
2007.  

2.  Thereafter, schedule the Veteran for 
VA examinations by specialists in 
neurological an pulmonary disorders.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the doctors prior to the 
requested examinations.  The doctors 
should indicate in the reports that the 
claim file was reviewed.  All necessary 
tests should be conducted.  

The neurological specialist should 
identify any neurological disorder(s), 
to include identifying whether the 
veteran has manganism (manganese 
poisoning).  

The doctor should provide an opinion as 
to whether it is at least as likely as 
not that any current neurological 
disorder had its onset during active 
service or is related to any in-service 
finding or event, to include as a result 
of exposure to toxic fumes (including 
manganese) while the Veteran worked as a 
welder.  

The pulmonary specialist should identify 
any respiratory disorder(s), to include 
identifying whether the veteran has 
manganism (manganese poisoning).  

The doctor should provide an opinion as 
to whether it is at least as likely as 
not that any current respiratory 
disorder had its onset during active 
service or is related to any in-service 
finding or event, to include as a result 
of exposure to toxic fumes (including 
manganese) while the Veteran worked as a 
welder.  

The doctors must provide comprehensive 
reports including a complete rationale 
for all opinions and conclusions 
reached.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


